Mr. Justice Vickers delivered the opinion of the court: The Wabash Railroad Company filed objections in the county court of Macon county to the rendition of judgment for certain delinquent taxes. The particular taxes objected to were levied in Decatur and South Wheatland townships by the highway commissioners under section 14, by the written consent of the boards of town auditors and assessors. The reasons stated by the highway commissioners'of the town of Decatur were: “For new bridge over Sangamon river at site of County bridge, estimated cost $16,000, and for repairs on south approach to the Wykoff bridge, estimated cost $5000, of which Decatur township shall bear one-half the expense and we will petition the county board for the other half, and we have certified the same to the board of town auditors and assessor, a majority of whom have consented thereto.” The reason stated for the additional levy in South Wheatland township under section 14 of the Road and Bridge law was as follows: “We also certify that in our opinion, a greater levy of twenty-five cents on the $100 valuation of said property is needed in view of certain contingencies, to-wit, a bridge near the residence of L. M. Gray, and we have certified the same to the board of town auditors and assessor, a majority of whom have consented thereto.” In each instance the board of town auditors and assessor consented to the additional levies and recited the reasons therefor stated by the highway commissioners. The only question involved in this case is the sufficiency of the additional levy under section 14 of the Road and Bridge law, as amended in 1911. This question was involved in the cases of People v. DeKalb and Great Western Railroad Co. (ante, p. 290,) People v. Cairo, Vincennes and Chicago Railway Co. (ante, p. 286,) People v. Wabash Railroad Co. (ante, p. 394,) and in other cases at the present term of court. In view of the conclusion reached in those cases it is not necessary to repeat our views again. For the reasons given in those cases the appellant’s objections were properly overruled, and the judgment of the county court will be affirmed. Judgment affirmed.